 

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (this “Agreement”) is entered into as of December 20,
2011 by and among LY RETAIL, LLC, a Texas limited liability company (the
“Company”), TOP GEAR INC., a corporation organized under the laws of Delaware
and parent of the Company (the “Parent”) and KEVIN WALKER (“Employee”). The
Parent and Company are collectively referred to herein as the “Luxeyard Parties”
and each as a “Luxeyard Party.” The Company, Parent and Employee are
collectively referred to herein as the “Parties” and each as a “Party.”

 

RECITALS

 

WHEREAS, Employee serves as the Chief Financial Officer, Chief Operating Officer
and Secretary of each of the Luxeyard Parties; and

 

WHEREAS, the Employee is employed by each of the Luxeyard Parties on an at-will
basis;

 

WHEREAS, each of the Luxeyard Parties have decided to terminate Employee’s
employment relationship with the Luxeyard Parties, and the Parties desire to
resolve, fully and finally, all outstanding matters between them.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

1.          Recitals. The Parties each acknowledge that the Recitals set forth
above are true and accurate. Each of the Recitals is incorporated into this
Agreement by reference and is made a part hereof.

 

2.          Separation. Effective immediately upon the execution of this
Agreement by the Parties (the “Effective Time”) Employee shall no longer be an
employee of any Luxeyard Party or any Affiliate of any Luxeyard Party. For
purposes of this Agreement, “Affiliate” shall have the meaning set forth in Rule
12b-2 under the Securities Exchange Act of 1934, as amended, or any successor
provision thereto.

 

 

 

 

3.          Separation Pay and Benefits. Following the Effective Time, Employee
shall be entitled to receive from the Company (to the extent permitted by
applicable law): (i) any unpaid base salary accrued up to and including the
Effective Time, payable in accordance with the Company’s customary payroll
procedures, (ii) any unreimbursed business expenses to which Employee is
entitled to reimbursement under the Company’s expense reimbursement policy,
payable in accordance with such policy, and (iii) a severance payment (the
“Severance Payment”) equal to three months of Employee’s base salary as of the
Effective Time, payable in three (3) installments of Thirteen Thousand Three
Hundred Thirty Three Dollars and Thirty-Three Cents ($13,333.33) on the
following dates: i) no later than two (2) business days from the full-execution
of this Agreement; ii) February 1, 2012 and March 1, 2012. Notwithstanding the
foregoing, the Parties agree and acknowledge that the first payment referenced
hereinabove will be reduce by One Thousand Eight Hundred Eighteen Dollars
($1,818.00) which is equal to the three (3) days of additional pay that Employee
received in Employee’s last paycheck. The amounts will be paid to Employee’s
consulting company Walker Holdings, LLC. In addition Employee will keep
Employee’s personal laptop and docking station. In addition, at the Effective
Time, the Employee will be granted a nonstatutory stock option to purchase
23,530 shares of the Parent’s common stock, par value $0.0001 per share (“Common
Stock”), at an exercise price per share equal to one hundred percent (100%) of
the fair market value of a share of the Parent’s Common Stock on the date of
grant (the “Option”). The Option will be evidenced by an agreement between the
Parent and the Employee substantially in the form attached hereto as Annex A
(the “Option Agreement”). The Parent anticipates that it will conduct a 1:17
forward split of its Common Stock (the “Forward Split”) in which event the then
number of shares of Common Stock underlying the then unexercised portion of the
Option shall adjust to 400,010 shares and the exercise price thereof shall
adjust accordingly as of the effectiveness of such Forward Split. The Lock-Up
Agreement dated November 8, 2011 by and between the Parent and Employee and is
hereby incorporated by reference to this Agreement and is hereby made part this
Agreement (the “Lock-Up Agreement”) shall remain in full force and effect
following the Effective Time.

 

4.          Releases.

 

(a)          Employee on behalf of himself and his heirs, personal
representatives, successors, assigns and all others claiming through or under
him, for good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, does hereby release, acquit, and forever discharge each
of the Luxeyard Parties and their respective past, current or future Affiliates,
employees, officers, directors, members, managers, shareholders, agents,
consultants, counselor representatives, and their respective successors and
assigns (collectively, the “Luxeyard Releasees”), and each of them, of and from
any and all obligations, claims, debts, demands, covenants, contracts, promises,
agreements, liabilities, controversies, costs, expenses, attorneys’ fees,
actions or causes of action of any nature whatsoever, in law or in equity,
whether known or unknown, foreseen or unforeseen, accrued or not accrued, direct
or indirect, which Employee ever had, now has, or can, shall or may have, up to
the Effective Time, against the Luxeyard Releasees, or any of them, either alone
or in combination with others.

 

There is a risk that subsequent to the execution of this Agreement that Employee
will incur or suffer loss, damage or injuries which are unknown and
unanticipated at the Effective Time. Employee does hereby assume the
above-mentioned risk and agrees that this Agreement shall apply to all unknown
or anticipated results as well known and anticipated results. Upon the advice of
legal counsel Employee expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the California Civil Code (“Section 1542”), and does
so understanding and acknowledging the significance and consequence of such
specific waiver of Section 1542. Section 1542 states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

 

 

  

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of each and all of the
Luxeyard Releasees, Employee expressly acknowledges that this Agreement is
intended to include in its effect, without limitation, all claims which Employee
does not know or suspect to exist in Employee’s favor at the time of execution
hereof, and that this Agreement contemplates the extinguishment of any such
claim(s).

 

(b)          The Luxeyard Parties on behalf of themselves and their respective
successors and assigns and all others claiming through or under them, for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, do hereby release, acquit, and forever discharge Employee and his
successors and assigns (collectively, the “Employee Releasees”), and each of
them, of and from any and all obligations, claims, debts, demands, covenants,
contracts, promises, agreements, liabilities, controversies, costs, expenses,
attorneys’ fees, actions or causes of action of any nature whatsoever, in law or
in equity, whether known or unknown, foreseen or unforeseen, accrued or not
accrued, direct or indirect, which either of the Luxeyard Parties ever had, now
have, or can, shall or may have, up to the Effective Time, against the Employee
Releasees, or any of them, either alone or in combination with others.

 

5.          Representations of the Company. Each of the Luxeyard Parties,
severally and not jointly, represents and warrants to Employee as follows:

 

(a)          Authorization. All action on the part of such Luxeyard Party
necessary for the authorization, execution and delivery of this Agreement and
the performance of all obligations of such Luxeyard Party hereunder has been
taken. This Agreement, when executed and delivered by such Luxeyard Party will
constitute a valid and legally binding obligation of such Luxeyard Party
enforceable against such Luxeyard Party in accordance with its terms.

 

(b)          No Conflicts; Advice. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, does or
will violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which such Luxeyard Party is subject or any
provision of its organizational documents or other similar governing
instruments, or conflict with, violate or constitute a default under any
agreement, credit facility, debt or other instrument or understanding to which
such Luxeyard Party is a party. The Luxeyard Parties have consulted such legal,
tax and investment advisors as they, in their sole discretion, have deemed
necessary or appropriate in connection with the transactions contemplated
hereby.

 

(c)          Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other person
is required for the valid authorization, execution, delivery and performance by
such Luxeyard Party of this Agreement and the consummation of the transactions
contemplated hereby.

 

6.          Representations of Employee. Employee represents and warrants to
each of the Luxeyard Parties as follows:

 

 

 

 

(a)          Authorization. All action on the part of Employee, necessary for
the authorization, execution and delivery of this Agreement and the performance
of all obligations of the Employee hereunder has been taken. This Agreement,
when executed and delivered by Employee, will constitute a valid and legally
binding obligation of Employee, enforceable against Employee in accordance with
its terms.

 

(b)          No Conflicts; Advice. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, does or
will violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which Employee is subject or any provision of
its organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which Employee is a party. Employee has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with the transactions
contemplated hereby.

 

(c)          Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other person
is required for the valid authorization, execution, delivery and performance by
Employee of this Agreement and the consummation of the transactions contemplated
hereby.

 

7.          Non-Disparagement. Following the date of the Effective Time, (i)
Employee will not make or cause to be made any statements or remarks (including,
without limitation, the repetition or distribution of disparaging, derogatory or
damaging rumors, allegations, negative reports or comments), whether written,
electronic or oral, that are directly or indirectly disparaging, derogatory or
damaging to any Luxeyard Party or any of their respective past, current or
future Affiliates, officers, directors, shareholders, employees, consultants,
advisors, representatives, trustees, subsidiaries, divisions, parent companies,
clients or customers or their policies and procedures, business, practices or
financial condition; and (ii) none of the Luxeyard Parties will make or cause to
be made any statements or remarks (including, without limitation, the repetition
or distribution of disparaging, derogatory or damaging rumors, allegations,
negative reports or comments), whether written, electronic or oral, that are
directly or indirectly disparaging, derogatory or damaging to the Employee;
provided, however, that the foregoing restrictions shall not apply to any
statements by Employee or by any Luxeyard Party that are made truthfully in
response to a subpoena or as otherwise required by applicable law or other
compulsory legal process, or those made in the context of a confidential
professional relationship such as between the Parties and legal counsel,
accountants and/or financial advisors.

 

 

 

 

8.          Confidentiality. The Luxeyard Parties have provided Employee with
access to, and have confided in the Employee, information, business methods and
systems, techniques and methods of operation developed at great expense by the
Luxeyard Parties and which are assets of the Luxeyard Parties. Employee
recognizes and acknowledges that: (i) all Confidential Information (defined
below) is the property of the Luxeyard Parties and is unique, extremely valuable
and developed and acquired by great expenditures of time, effort and cost; (ii)
the misuse, misappropriation or unauthorized disclosure by Employee of the
Confidential Information would constitute a breach of trust and would cause
serious irreparable injury to the Luxeyard Parties; and (iii) it is essential to
the protection of the Luxeyard Parties’ goodwill and to the maintenance of the
Luxeyard Parties’ competitive position that the Confidential Information be kept
secret and that Employee not disclose the Confidential Information to others or
use same to his own advantage or to the advantage of others. Accordingly,
Employee shall not, directly or indirectly, in any manner, utilize or disclose
to any person, firm, corporation, association or other entity, or use on his own
behalf, any confidential and proprietary information of any Luxeyard Party,
including, but not limited to, information relating to any Luxeyard Party’s
business methods, strategies, policies, procedures, techniques, research,
historical or projected financial information, budgets, trade secrets, sales,
costs, client lists, client preferences, client identities, marketing materials,
investment strategies, systems, computer programs, or the business affairs and
financial condition of any Luxeyard Party, or any client, supplier or subscriber
of any Luxeyard Party, (collectively “Confidential Information”), except for (i)
such disclosures where required by law, but only after written notice to the
Luxeyard Parties detailing the circumstances and legal requirement for the
disclosure; or (ii) such disclosures where such information was at the time of
disclosure to Employee or thereafter became public acknowledge through no fault
or omission of Employee. For purposes of the definition of “Confidential
Information,” Luxeyard Parties and Luxeyard Party include any Affiliate thereof.

 

9.          Further Assurances. Each Party hereby agrees and provides further
assurances that it will, in the future, execute and deliver any and all further
agreements, certificates, instruments and documents and do and perform or cause
to be done and performed, all acts and things as may be necessary or appropriate
to carry out the intent and accomplish the purposes of this Agreement.

 

10.         Expenses. Each Party shall pay the fees and expenses of such Party’s
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such Party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement, and shall hold the other Party
hereto harmless against, any liability, loss or expense (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses) arising in
connection with any claim for such fees and expenses.

 

11.         Notices. Any notice or required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally, or by
electronic delivery in PDF format (followed by first-class mail), or seventy two
(72) hours after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, and addressed to the Party to be notified at such
Party’s address or as subsequently modified by written notice.

 

If to the Parent or Company to:

 



  LY Retail LLC d/b/a Luxeyard.com   4063 Glencoe Avenue, Suite A   Marina Del
Rey, California 90292   Attention: Braden Richter, Chief Executive Officer  
Telephone No.: 323-855-7044   Fax No.:       Email: brichter@luxeyard.com



 

 

 

 

If to the Employee to:

 



  4614 Waterbury Dr.   Clarkston, MI 48348   Telephone No.: 248-730-5805   Fax
No.:       Email: kwalkersb@gmail.com







 

12.         Counterparts. This Agreement may be executed via facsimile in one or
more counterparts and transmitted via facsimile or PDF, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. When counterparts of copies have been executed by all Parties, they
shall have the same effect as if the signatures to each counterpart or copy were
upon the same document and copies of such documents shall be deemed valid as
originals.

 

13.         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the Parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

14.         Entire Agreement. This Agreement represents the entire agreement of
the Parties hereto with respect to the matters contemplated hereby, and there
are no written or oral representations, warranties, understandings or agreements
with respect hereto except the Option Agreement and Lock-Up Agreement or as
otherwise expressly set forth herein.

 

15.         Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
each Party or, in the case of a waiver, by the Party against whom enforcement of
any such waiver is sought. The waiver by any Party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.

 

16.         Successors and Assigns. This Agreement shall be binding on and inure
to the benefit of the Parties hereto and their respective successors, heirs,
personal representatives, and permitted assigns.

 

17.         Governing Law; Dispute Resolution. This Agreement shall be construed
and interpreted under the laws of the State of California governing agreements
which are wholly made and performed therein, as this Agreement is deemed to be,
without giving any effect to any choice or conflict or conflict of law provision
or rule (whether of the State of California or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of California. Any controversy or claim arising out of or relating to this
Agreement, its enforcement, arbitrability or interpretation shall be submitted
to final and binding arbitration, to be held in Los Angeles County, California,
before a single arbitrator, in accordance with California Code of Civil
Procedure §§ 1280 et seq. For purposes of venue the Parties agree that the
Agreement shall be deemed to have been made in Los Angeles, California. The
arbitrator shall be selected by mutual agreement of the Parties or, if the
Parties cannot agree, then by striking from a list of arbitrators supplied by
the American Arbitration Association or JAMS/Endispute. The arbitration shall be
a confidential proceeding, closed to the general public and will use and
implement the Federal Rules of Evidence with respect to the entire arbitration
process. The arbitrator shall issue a written opinion stating the essential
findings and conclusions upon which the arbitrator’s award is based. The Parties
will share equally in payment of the arbitrator’s fees and arbitration expenses
and any other costs unique to the arbitration hearing (recognizing that each
side bears its own deposition, witness, expert and attorneys’ fees and other
expenses to the same extent as if the matter were being heard in court).

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on the date first written above.

 

  Parent:       TOP GEAR INC.         By: /s/ Braden Richter   Name: Braden
Richter   Title: Chief Executive Officer         Company:       LY RETAIL, LLC  
      By: /s/ Braden Richter   Name: Braden Richter   Title: Chief Executive
Officer         Employee:         /s/ Kevin Walker   KEVIN WALKER

 

 

 

 

ANNEX A

 

Form of Option Agreement

 

Reference is hereby made to the non-qualified stock option agreement (the “NQSO
Agreement”) dated as of December 20, 2011 between Top Gear, Inc.(“Parent”) and
Kevin Walker (“Employee”).

 

Parent and Employee both agree and acknowledge that the aforementioned NQSO
Agreement is hereby incorporated by reference and is attached to and made part
of this Agreement.

 

Accepted and Agreed:               TOP GEAR INC.:   KEVIN WALKER:           By:
/s/ Braden Richter   By: Kevin Walker           Its:        

 

 

 

 

ANNEX B

 

Lock-Up Agreement

 

Reference is hereby made to the fully-executed lock-up agreement (the “Lock-Up
Agreement) dated November 8, 2011 by and between Top Gear Inc., a corporation
organized under the laws of Delaware and parent (the “Parent”)of LY RETAIL, LLC,
a Texas limited liability company (the “Company”) and Kevin Walker (“Employee”).

 

Parent/Company and Employee both agree and acknowledge that the aforementioned
Lock-Up Agreement is hereby incorporated by reference and is attached to and
made part of this Agreement.

 

Employee hereby acknowledges that Employee has a copy of the Lock-Up Agreement
for his reference and files.

 

Accepted and Agreed:

 



TOP GEAR INC.:   KEVIN WALKER:           By: /s/ Braden Richter   By: Kevin
Walker           Its:         



  



 

